Cook, J.,
delivered the opinion of the court.
The appellant, William Holmes; was indicted and tried in the circuit 'court of Holmes county on a charge of murder, and was convicted of manslaughter and sentenced to *616the state penitentiary for a term of two years, and from this conviction and sentence, he prosecuted this appeal.
The testimony for the state consisted solely of proof of the fact that appellant struck a schoolmate, Elbert Garland, with a stick, inflicting a wound on the head from which Garland afterwards died, and that immediately after striking the blow appellant ran towards his home. The evidence is undisputed that, at the time of the alleged crime, the appellant was over seven and under fourteen ■years of age, and there was no evidence whatever that he had sufficient mental capacity to entertain a criminal intent; the only testimony on the point being that of his teacher to the effect that, in mental development, he was below the average of boys of the same age. At the close of the testimony the defendant requested, and was refused, an instruction charging the jury to find him not guilty and the refusal of this instruction is assigned as 'error.
Under the age of seven years, an infant is conclusively presumed to be incapable of entertaining a criminal intent. An infant between the ages of seven and fourteen is prima-facie presumed to be incapable of entertaining a criminal intent, but this prima-facie presumption may be overcome by proof that such infant has developed sufficient intelligence and moral perception to distinguish between right and wrong and to comprehend the consequences of its act. A criminal intent is an essential element of every crime, and when it was established by the proof that the appellant was under the age of fourteen years, the burden then rested upon the state to overthrow this presumption of mental incapacity. Joslin v. State, 75 Miss. 838, 23 So. 515; Beason v. State, 96 Miss. 105, 50 So. 488; Miles v. State, 99 Miss. 165, 54 So. 946.
Since there' were no facts in evidence by which this prima-facie presumption of mental incapacity could have been overthrown, the peremptory instruction should have been granted.

Reversed and remanded.